          Case 1:19-cr-00605-VM Document 34 Filed 11/16/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 16, 2020

BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Dragomir Ceranic, 19 Cr. 605 (VM)

Dear Judge Marrero:

        The Government respectfully submits this letter on behalf of both parties to request an
adjournment of the pretrial conference currently scheduled for November 20, 2020 at 12:15 p.m.
In light of the parties’ ongoing discussions to resolve this matter, the parties respectfully request
that the Court adjourn the conference to a date and time in January 2021, at which time the parties
anticipate the defendant will enter a guilty plea. The Government respectfully requests that time
be excluded pursuant to the Speedy Trial Act until the date of the next conference. Defense counsel
consents to this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                                 By: _____/s/______________________
                                                     Jason M. Swergold
                                                     Assistant United States Attorney
                                                     (212) 637-1023

cc:    Robert Baum, Esq.
       Ariel Werner, Esq.
